Citation Nr: 0121522	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychotic 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from August 1972 to November 
1973.

In a November 1999 decision, The Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
psychotic disorder and a back disorder.  The Board reasoned 
that the veteran's claims for service connection were not 
"well grounded."

In an Order entered in December 2000, the United States Court 
of Appeals for Veterans Claims (hereinafter referred to as 
the Court) vacated the Board's November 1999 decision and 
remanded the case to the Board.

REMAND

In the Statement of the Case provided to the veteran in 
October 1997, the RO cited a law which had provided that the 
veteran had the burden and submitting "well-grounded" 
claims.  The same law was cited in the August 1998 
supplemental Statement of the Case.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Pursuant to this remand, the RO may be scheduling VA 
examinations.  The veteran is hereby notified that is his 
responsibility to report for the examinations and to 
cooperate in the development of the claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
a neuropsychiatric disorder or a back 
disorder.  The RO should take all 
necessary steps to obtain any pertinent 
records which are not currently part of 
the claims folder and associate them with 
the claims folder.

2.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  If the RO 
deems a neuropsychiatric examination 
necessary in order to obtain an opinion 
about the nexus, if any, between the 
veteran's current diagnosis of psychotic 
disorder not otherwise specified and any 
mental disorder manifested in service, 
such an examination should be conducted.  
Similarly, if an orthopedic examination 
is necessary to determine whether the 
veteran's back disorder which is related 
to a disease or injury he incurred in 
service, such an examination should be 
conducted.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board. 

3.  If the appellant or his 
representative has or can obtain evidence 
that supports his claims, such evidence 
must be submitted to the RO.  In 
particular, he should submit medical 
evidence that shows that he incurred a	 
neuropsychiatric disorder and a back 
disorder during his service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




